Citation Nr: 0121888
Decision Date: 08/29/01	Archive Date: 12/03/01

Citation Nr: 0121888	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  98-03 189A	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for residuals of arthrotomy and meniscectomy of the right 
knee with total knee replacement from February 1, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from July 1963 to November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In a January 2001 decision, the Board addressed the issues of 
entitlement to an increased rating for the service-connected 
right knee disability prior to December 8, 1998, as well as 
the issue of entitlement to an increased rating for the right 
knee disability from February 1, 2000.  An Order for 
Reconsideration as to the second issue only, as set forth 
above, was issued in June 2001.    


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran had a right total knee replacement on 
December 8, 1998.  The RO assigned a 100 percent disability 
rating for the right knee from December 8, 1998 through 
January 21, 2000.  

3.  With respect to the right knee disability from February 
1, 2000, there are subjective complaints of swelling, 
clicking, instability, and constant pain with weakness and 
fatigability.  Objectively, there is evidence of slight to 
slight plus limp with unaided ambulation, slight to 1+ laxity 
of the anterior cruciate ligament, and range of motion from 5 
to 105 degrees with some pain on terminal flexion. 

4.  There is no objective evidence of effusion, crepitation 
on motion, or other ligamentous laxity or instability.  X-
rays are negative for hardware or alignment complications.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for residuals of arthrotomy and meniscectomy of the 
right knee with total knee replacement from February 1, 2000 
have not been met.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5055 
(2000).      

2.  The criteria for a separate 10 percent disability rating 
for chronic instability of the right knee status post total 
knee replacement have been met.  38 U.S.C.A. 
§ 5107 (West Supp. 2001); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.71a, Diagnostic 
Code 5257 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5103, 5013A, 5107 
(West Supp. 2001)); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).  
Review of the claims folder reveals that, though taken prior 
to the VCAA's enactment, the RO's actions comply with the new 
statutory provisions.  That is, the RO secured all relevant 
VA medical records and obtained a necessary VA examination.  
The veteran has not authorized VA to obtain any private 
medical records.  In addition, the veteran has had the 
opportunity to present evidence and argument in support of 
his claim.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Factual Background

The RO established service connection for residuals of 
arthrotomy and meniscectomy of the right knee in a January 
1968 rating decision.  At that time, it awarded a 20 percent 
disability rating.  The RO continued that rating through 
multiple subsequent rating actions.  

In December 1998, the veteran underwent a right total knee 
replacement.  In a December 1998 rating decision, the RO 
established a total disability rating for the right knee 
disability from December 8, 1998 through January 31, 2000, 
pursuant to VA regulation.  Thereafter, it awarded a 30 
percent rating for the right knee disability effective 
February 1, 2000 pending the results of a physical 
examination.   

The veteran underwent a VA orthopedic examination in February 
2000.  The examiner noted that he reviewed the claims folder 
for the examination.  The veteran had undergone a right total 
knee replacement in December 1998.  X-rays from January 2000 
showed no hardware or alignment complications.  The veteran 
used a cane in the left hand, which he stated was due to the 
knee replacement, though he did not use it at home.  He had 
daily right knee pain and swelling.  There was limited motion 
and clicking in the knee.  He did not have falls from the 
right knee giving way.  The veteran reported having weakness 
and fatigability related to the pain, as well as a slight 
constant limp.  On examination, ambulation without the cane 
showed a slight to slight plus limp on the right.  The 
arthroplasty scar was well healed, though the veteran 
reported numbness lateral to the middle third of the scar.  
There was trace to 1+ laxity of the anterior cruciate 
ligament.  All other ligaments were stable.  McMurray test 
and internal and external torsion were negative.  There was 
no effusion or crepitation on motion.  Right knee motion was 
from 5 to 105 degrees, with some pain at terminal flexion.  
The diagnosis was right knee status post total knee 
arthroplasty with residuals.  The examiner stated that 
functional impairment was rated as moderate, with loss of 30 
degrees flexion.  

In a June 2000 statement, the veteran stated that the knee 
was getting more lax.  He still had clicking, constant pain, 
and fluid in the knee.  He was afraid of falling down if he 
did not walk with a cane or other support.  He also related 
that the right leg was crooked.  The veteran asserted that 
the right knee disability limited his ability to work.  He 
could not drive a truck or forklift or run machinery in a 
warehouse as required by his previous jobs.   

In December 2000, the veteran testified at a Board hearing 
via videoconferencing.  He took Darvocet regularly for his 
right knee disability.  It relieved some of the discomfort, 
though it also made his head a bit fuzzy and slowed his 
reaction time.  The veteran did not wear a knee brace.  The 
knee occasionally gave out when he was walking, particularly 
when stepping down from a curb or a step.  He also had 
difficulty walking down a sloped walkway.  The veteran's 
outdoor activities, such as yard work, were restricted.  If 
he did an activity, the next day he usually was not able to 
do much at all.  He no longer hiked or bowled.  His vehicle 
had an automatic transmission but he braked with his left 
foot.  The veteran still had considerable, continuous knee 
pain.  Since the February 2000 VA examination, he believed 
that the knee had a little more laxity.  He had not had any 
treatment since that time.  The veteran described being 
unable to stand and walk long enough for a trip to the 
grocery store.  He barely made it around the store once then 
sat in the car if there was a line to check out.    

The Board's January 2001 decision continued the 20 percent 
rating for residuals of arthrotomy and meniscectomy of the 
right knee for the applicable period prior to February 1, 
2000, but awarded a separate rating for degenerative joint 
disease of the right knee of 10 percent before December 2, 
1997 and of 30 percent from February 1, 1998 to December 8, 
1998.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran seeks a disability rating greater than 30 percent 
from February 1, 2000, following his right knee replacement.  
A total knee replacement is evaluated under Diagnostic Code 
(Code) 5055.  38 C.F.R. § 4.71a.  Under Code 5055, a 100 
percent rating is assigned for the one-year period following 
the implantation of the prosthesis.  Thereafter, the 
disability is evaluated according to chronic residuals, with 
a minimum rating of 30 percent.  A 60 percent rating is 
warranted when there is total knee replacement with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  With intermediate degrees of 
residual weakness, pain, or limitation of motion, the 
disability is rated by analogy to Codes 5256, 5261, or 5262.

Under Code 5256, a 40 percent rating is assigned for 
ankylosis of the knee in flexion between 10 and 20 degrees.  
Under Code 5261, a 40 percent evaluation is in order when leg 
extension is limited to 30 degrees.  Code 5262 provides for a 
40 percent rating when there is nonunion of the tibia and 
fibula with loose motion and requiring a brace.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In this case, the veteran's subjective complaints include 
constant right knee pain with weakness and fatigability.  
However, the VA examination report is negative for objective 
confirmation of severe painful motion and weakness in the 
right knee and leg.  Therefore, a 60 percent rating under 
Code 5055 is not for application.  

Turning to the analogous Codes set forth in Code 5055, the 
Board observes that the VA examination report shows a range 
of motion from 5 to 105 degrees.  Therefore, there is no 
basis for evaluating the disability by analogy to ankylosis 
under Code 5256.  Similarly, the range of motion evidence 
fails to support a 40 percent rating under Code 5261.  
Finally, there is no evidence of nonunion of the tibia and 
fibula with loose motion to warrant a 40 percent evaluation 
by analogy to Code 5262.  

Accordingly, the Board finds that the evidence supports no 
more than a 30 percent disability rating for residuals of 
arthrotomy and meniscectomy of the right knee with total knee 
replacement under Code 5055.  38 C.F.R. § 4.7.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  To the extent the 
record reflects additional subjective complaints of right 
knee swelling and clicking, the Board notes that the February 
2000 VA examiner found no evidence of effusion or crepitation 
on motion.  There is slight limp only with unaided 
ambulation.  Therefore, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 30 percent for residuals of arthrotomy and 
meniscectomy of the right knee with total knee replacement.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Code 5055. 
 
However, the inquiry is not yet complete.  The provisions of 
Code 5055 evaluate disability from a total knee replacement 
on the basis of weakness, pain, and limitation of motion.  
However, the February 2000 VA examination report reflects 
reports of knee instability and findings of trace to 1+ 
laxity of the anterior cruciate ligament.  A veteran is 
entitled to separate disability ratings for different 
manifestations of the same disability when the symptomatology 
of one manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).   

Under Code 5257, recurrent subluxation or lateral instability 
of the knee warrants a 10, 20, or 30 percent rating when the 
disability is slight, moderate, or severe, respectively.  See 
38 C.F.R. § 4.31 (where the Schedule does not provide a zero 
percent rating, a zero percent shall be assigned if the 
requirements for a compensable rating are not met).  Based on 
findings on examination, together with the veteran's report, 
the Board finds that the disability picture associated with 
right knee instability more closely approximates slight 
disability under Code 5257.  38 C.F.R. § 4.7.  Therefore, the 
Board finds that the evidence supports a separate 10 percent 
rating for chronic instability of the right knee status post 
total knee replacement.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.71a, Code 5257.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.  The veteran's bare assertion that the right 
knee disability has affected his ability to work is 
insufficient to trigger referral for an extra-schedular 
rating.  He is advised to submit supporting evidence, if any, 
if he wishes to be considered for evaluation under 38 C.F.R. 
§ 3.321(b)(1).         


ORDER

A disability rating greater than 30 percent for residuals of 
arthrotomy and meniscectomy of the right knee with total knee 
replacement is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent rating for chronic 
instability of the right knee status post total knee 
replacement is granted.  



			
	V. L. Jordan	A. Bryant
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	Ronald R. Bosch
	Member, Board of Veterans' Appeals

 



Citation Nr: 0102879	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-03 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of an arthrotomy and meniscectomy of the right knee 
prior to December 8, 1998.  

2.  Entitlement to a rating in excess of 30 percent for 
residuals of an arthrotomy and meniscectomy of the right knee 
with total knee replacement (TKR) from 
February 1, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1963 to 
November 1966.  

A January 1968 rating decision granted service connection and 
an initial evaluation of 20 percent for residuals of an 
arthrotomy and meniscectomy of the right knee.  Rating 
actions in June 1971 and June 1985 continued the 20 percent 
evaluation.  In July 1997, the veteran applied again for an 
increased rating.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the November 1997 and December 1998 rating decisions 
from the Phoenix, Arizona, Department of Veterans Affairs 
(VA) Regional Office (RO).  The November 1997 rating decision 
continued the 20 percent evaluation, and the December 1998 
rating decision increased the evaluation to 100 percent from 
December 8, 1998 to February 1, 2000 and decreased the 
evaluation to 30 percent from February 1, 2000.  

A February 1998 rating decision granted a temporary total 
evaluation based on surgical or other treatment necessitating 
convalescence from December 2, 1997 to February 1, 1998.  

The veteran's February 1998 statement raised a claim for 
vocational rehabilitation, and his June 2000 statement raised 
claims for service connection for hip and back disabilities 
as secondary to the service-connected right knee disability.  
These matters are referred to the RO.  


FINDINGS OF FACT

1.  Prior to December 1997, the veteran had degenerative 
joint disease (DJD), with a normal gait and range of motion 
of 0-125 degrees with no evidence of incoordination, 
swelling, deformity, or atrophy of disuse; no more than 
moderate impairment was shown and the veteran reported pain.  

2.  From February 1998 to December 1998, normal, repeated use 
of the veteran's right knee caused popping, swelling, 
weakness, pain, fatigability, incoordination, and a slight to 
moderate limp on the right side with no evidence of deformity 
or atrophy of disuse; no more than moderate recurrent 
subluxation or instability was demonstrated.  

3.  The medical evidence from February 2000 shows right knee 
range of motion of 5-105 degrees with no evidence of 
effusion, crepitation, deformity, or atrophy of disuse; 
functional impairment is no more than moderate.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of an arthrotomy and meniscectomy of the right knee 
are not met prior to December 2, 1997 or from February 1, 
1998 to December 8, 1998.  38 U.S.C.A. §§ 1155, 5107(b), 5110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code (DC) 5257 (2000).  

2.  The criteria for a separate 10 percent rating for DJD of 
the right knee prior to December 2, 1997 have been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 1997); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260; VAOPGCPREC 23-97 (July 1, 1997, revised 
July 24, 1997).  

3.  The criteria for a separate 30 percent evaluation for DJD 
of the right knee are met from February 1, 1998 to December 
8, 1998 and from February 1, 2000.  38 U.S.C.A. §§ 1155, 
5107(b), 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.400, 
4.1, 4.2, 4.7, 4.20, 4.71a, Diagnostic Codes 5260, and 5261 
(2000).  

4.  The criteria for a rating in excess of 20 percent for 
residuals of an arthrotomy and meniscectomy of the right knee 
with TKR are not met from February 1, 2000.  38 U.S.C.A. §§ 
1155, 5107(b), 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.400, 4.1, 4.2, 4.7, 4.20, 4.71a, Diagnostic Codes 5055, 
5257, 5258, 5259 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to the claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO obtained service medical records and 
medical records from the identified health care providers.  
The veteran received VA examinations, filed lay statements 
with the RO, and provided sworn testimony at a video hearing 
before the Board.  At his hearing, he indicated that he had 
not received any medical treatment since his VA examination 
in February 2000.  Hearing transcript (T.) 8.  

In his June 2000 substantive appeal, the veteran requested 
another VA examination.  However, the Board notes that the 
veteran has been afforded several VA examinations during the 
pendency of this appeal.  The examiners sought to address the 
various aspects of the knee disability that are applicable to 
a proper evaluation.  Accordingly, the Board does not find 
that additional examination is warranted, and the VA has 
fulfilled its duty to assist the veteran.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R., Part 4 (2000).  Where an increase in a service-
connected disability rating is at issue, as it is here, the 
present level of disability is of primary concern, and past 
medical reports will not take precedence over current 
findings.  38 C.F.R. §§ 4.1, 4.2 (2000).  


Entitlement to a rating in excess of 20 percent prior to 
December 1998

A 20 percent evaluation was in effect prior to December 1998 
except for a period of temporary total evaluation for 
convalescence from December 2, 1997 to February 1, 1998.  
Therefore, the Board will consider whether a rating in excess 
of 20 percent is warranted prior to December 2, 1997, and 
from February 1, 1998 to December 8, 1998.  

Residual disability from an arthrotomy and meniscectomy of 
the right knee is not listed in the Schedule for Rating 
Disabilities.  When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2000).  In this case, 
the veteran's disability prior to his total knee replacement 
was rated by the RO under Diagnostic Code 5257.  

A rating higher than 20 percent is not warranted for either 
period of the aforementioned periods under the criteria of 
Diagnostic Code 5257 because the medical evidence does not 
show severe recurrent subluxation or lateral instability.  
Other impairment of the knee with moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
evaluation.  Other impairment of the knee with severe 
recurrent subluxation or lateral instability warrants 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2000).  Although the veteran had right knee instability of 
at least one-half centimeter at the August 1997 VA 
examination, varus and valgus orientation were normal in 
March 1998.  Although he requested reimbursement for a right 
knee brace in March 1998, he testified in December 2000 that 
he does not actually use a brace, and he told the March 1998 
VA examiner that right knee pain does not cause him to fall.  
Further, the examiner who evaluated the veteran during those 
time periods described not more than "moderate" impairment.  
A rating higher than 20 percent is not warranted under 
Diagnostic Code 5257 in the absence of corroborating medical 
findings showing more than moderate impairment.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code must be specifically explained.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In 
determining the disability evaluation for a disability, the 
VA must acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and explain the reasons and bases used 
to support its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Therefore, the Board will also consider 
whether higher or additional evaluations are available under 
the all applicable criteria, including Diagnostic Codes 5258, 
5259, 5260, and 5261.

A rating higher than 20 percent is not available for any 
period under the criteria of Diagnostic Codes 5258 and 5259.  
Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent evaluation, the veteran's assigned evaluation for the 
above time periods.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2000).  Removal of symptomatic semilunar cartilage warrants 
a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5259 (2000).  

Since the veteran's right knee disability may potentially be 
rated under DC 5258/5259 and DC 5257, the Board must consider 
whether separate evaluations may be assigned.  Initially, it 
is noted that the evaluation of the same manifestations under 
various diagnoses is to be avoided.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  For determining whether a separate rating 
is appropriate, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other.  
Additionally, the Board would point out that the VA is 
proscribed from evaluating the same disability under various 
diagnoses.  As noted above, an evaluation of the same 
manifestation under different diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2000).  Therefore, a separate 
evaluation must be based upon additional disability.

In this case, the percentage ratings under the DC involve the 
semilunar cartilage.  Significantly, there are no medical 
findings regarding a "dislocated semilunar cartilage."  
Additionally, the 10 percent rating under DC 5259 includes 
the symptomatic residual of pain, which as will be discussed 
below, provides for a higher separate evaluation under other 
criteria that are more favorable to the veteran.  
Consequently, the DCs involving the semilunar cartilage do 
not provide a basis for higher or separate ratings.  Id.  

The Board also acknowledges that where additional disability 
is shown, a veteran rated under Diagnostic Code 5257 can also 
be separately compensated under Diagnostic Code 5003.  As 
early as 1977, degenerative changes of the veteran's right 
knee were shown; the impression following VA examination in 
August 1997 was DJD, status post meniscectomies.  A synonym 
for arthritis or osteoarthritis is DJD.  STEDMAN'S MEDICAL 
DICTIONARY 1267 (26th Ed. 1995).  This citation is provided 
purely for definitional purposes to aid in the Board's 
discussion.  Cf. Kirwin v. Brown 8 Vet. App. 148 (1995), 
Traut v. Brown 6 Vet. App. 181 (1994).  Use in this manner 
does not conflict with the holding in Thurber v. Brown, 
5 Vet. App. 119 (1993).

When a knee disability is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion under 
Diagnostic Code 5260 or 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of these 
codes, there is no additional disability for which a rating 
may be assigned.  See VAOPGCPREC 23-97 (July 1, 1997, revised 
July 24, 1997).  This was confirmed by a subsequent opinion.  
See VAOPGCPREC 9-98 (August 14, 1998).  

In this case, the Board finds that a rating of 20 percent but 
no more is warranted under the criteria of Diagnostic Codes 
5260 and 5261 prior to December 2, 1997.  Limitation of the 
flexion of the leg to 30 degrees warrants a 20 percent 
rating, and flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2000).  Limitation of the extension of the leg to 15 degrees 
warrants a 20 percent rating, extension to 20 degrees 
warrants a 30 percent rating, extension to 30 degrees 
warrants a 40 percent rating, and extension to 45 degrees 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2000).  The worst range of motion prior to 
December 1997 was 0-125 degrees at the August 1997 VA 
examination.  Thus, the veteran's actual demonstrated 
limitation of motion does not demonstrate a higher rating 
under DC 5260 or 5261.  

However, the Board notes that the "claimant's painful motion 
may add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  Where evaluation is based on limitation of 
motion, the question of whether functional loss and pain are 
additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).  
Regulations contemplate inquiry into whether there is 
crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, pain on 
movement, and swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Id.

The veteran's functional loss and pain support a rating no 
higher than 20 percent prior to December 2, 1997.  In August 
1997, the veteran reported acute pain if he moved his right 
leg after sitting for a while and he experienced difficulty 
climbing in and out of his truck at work.  A VA examiner 
noted crepitation and tenderness, and the veteran reported 
difficulty with squatting.  The medical evidence prior to 
December 1997 does not show incoordination, swelling, 
deformity, or atrophy of disuse.  However, given the 
veteran's reports of pain in conjunction with the objective 
indicators found, the Board finds that the veteran's 
functional loss and pain support a rating of 20 percent but 
no higher prior to December 2, 1997.  

Similarly, a 30 percent rating is warranted under the 
criteria of Diagnostic Codes 5260 and 5261 from February 1, 
1998 to December 1, 1998.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 (2000).  The worst range of motion from 
February 1, 1998 to December 8, 1998 was 0-115 degrees at the 
March 1998 VA examination.  The veteran was still able to 
flex, or bend, his knee well past the 15 degrees limitation 
required for a 30 percent rating under Diagnostic Code 5260 
and to extend, or straighten, his leg well past the 20 
degrees limitation required for a 30 percent rating under 
Diagnostic Code 5261.  Nevertheless, when considering the 
effects of pain, a 30 percent rating from February 1998 to 
December 1998 is supported.  In March 1998, the VA examiner 
stated that normal, repeated use of the veteran's right knee 
caused popping, swelling, weakness, pain, fatigability, 
incoordination, and a slight to moderate limp on the right 
side.  By March 1998, flexion range of motion had also 
decreased by 10 degrees.  The Board finds that these 
manifestations justify the higher, separate rating.  A rating 
higher than 30 percent, however, is not warranted because the 
medical evidence does not show deformity or atrophy of 
disuse.  Additionally, the VA examiner described only a 
moderate degree of functional impairment, despite the severe 
degenerative changes.  Resolving all reasonable doubt in the 
veteran's favor, a 30 percent evaluation is warranted from 
February 1, 1998 to December 8, 1998.  See 38 C.F.R. § 3.102 
(2000).  

As for a rating in excess of 20 percent for residuals of an 
arthrotomy and meniscectomy of the right knee under DC 5257 
for the period from February 1, 1998 to December 8, 1998, the 
Board does not find that the requisite manifestations for 
that higher evaluation are shown by the evidence.  That is, 
severe recurrent subluxation or lateral instability warrants 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2000).  The medical examiner did not describe the 
pertinent manifestations as severe in degree during this 
time.  Functional impairment was termed as no more than 
"moderate."  

The Board finally notes that a rating for a total knee 
replacement under Diagnostic Code 5055 is not available prior 
to the December 9, 1998 total knee arthroplasty.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2000).  

Entitlement to a rating in excess of 30 percent since 
February 2000

The Board will next consider whether a rating in excess of 30 
percent is warranted from February 2000.  

A rating higher than 30 percent is not available under the 
criteria of Diagnostic Codes 5257, 5258, 5259, 5260 and 5262 
from February 2000.  See 38 C.F.R. § 4.71a (2000).  

A rating higher than 30 percent is not warranted under the 
criteria of Diagnostic Code 5261 from February 2000.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2000).  The most 
limited range of right knee motion from February 2000 was 
extension to 5 degrees at the February 2000 VA examination.  
The veteran was still able to extend, or straighten, his leg 
well past the 30 degrees limitation required for a 40 percent 
rating under Diagnostic Code 5261, and his functional loss 
and pain support continuation of a rating no higher than 30 
percent.  Although the veteran reported daily pain, weakness, 
fatigability, incoordination, and a slight limp on the right 
side, the examiner concluded that functional impairment was 
moderate.  In December 2000, the veteran testified that he is 
able to drive by braking with his left foot and accelerating 
with his right foot.  Although the veteran testified in 
December 2000 that he takes prescription pain medications, 
the medical evidence from February 2000 shows no effusion, 
crepitation, deformity, or atrophy of disuse, so as to 
indicate that a higher evaluation is warranted.  A rating 
higher than 30 percent is not warranted from February 2000 
under the DC pertinent to limitation of motion, even 
considering the effects of pain.  

Although the veteran underwent a total right knee 
arthroplasty on December 9, 1998, a rating higher than 30 
percent is not warranted from February 2000 under the 
criteria of Diagnostic Code 5055.  Prosthetic replacement of 
knee joint for 1 year following implantation of prosthesis 
warrants a 100 evaluation.  Prosthetic replacement of knee 
joint with chronic residuals consisting of severe painful 
motion or weakness in the affected extremity warrants a 60 
percent evaluation; otherwise with intermediate degrees of 
residual weakness, pain or limitation of motion rate by 
analogy to Diagnostic Codes 5256, 5261, or 5262.  The minimum 
rating for prosthetic replacement of knee joint is 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2000).  

Extremely unfavorable ankylosis of the knee in flexion at an 
angle of 45 degrees or more warrants a 60 percent evaluation.  
Ankylosis of the knee in flexion between 20 and 45 degrees 
warrants a 50 percent evaluation.  Ankylosis of the knee in 
flexion between 10 and 20 degrees warrants a 40 percent 
evaluation.  Ankylosis of the knee in favorable angle in full 
extension or in slight flexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2000).  In this case, there is no 
ankylosis shown, and DC 5256 is not applicable for a higher 
rating.  Similarly, there is no malunion or nonunion 
affecting the tibia or fibula, and a rating under DC 5262 is 
not in order.      

A 60 percent evaluation is not warranted under DC 5055 
because the medical evidence does not show chronic residuals 
consisting of severe painful motion or weakness in the right 
knee.  Although he complained of daily pain, the VA examiner 
in February 2000, who was aware of the veteran's reports, 
found that the resultant functional impairment was no more 
than moderate.  No other medical evidence was submitted to 
indicate more than moderate pertinent symptomatology.  Thus, 
the requisite severe symptoms have not been demonstrated and 
a higher rating is not justified under this DC.  

A 100 percent evaluation is not warranted from February 2000 
because the veteran is already in receipt of a 100 percent 
evaluation for over one year from December 8, 1998 to 
February 1, 2000, for the December 1998 total right knee 
arthroplasty. 

As for an evaluation greater than 20 percent for residuals of 
an arthrotomy and meniscectomy of the right knee with total 
right knee replacement under DC 5257 for the period from 
February 2000, the Board again does not find that the medical 
evidence reveals severe recurrent subluxation or lateral 
instability that warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2000).  The medical examiner in 2000 did not describe 
severe recurrent subluxation or lateral instability.  
Additionally, functional impairment was termed as "moderate."

In this case, the veteran was provided with the text of the 
criteria for an extraschedular rating in the Supplemental 
Statement of the Case (SOC) of April 2000.  At his hearing, 
he also requested consideration of an extraschedular rating.  
T. 9.  The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321(a) (2000).  In the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1)(2000).  

The RO did not refer the case for an extraschedular rating.  
With respect to an extraschedular rating, the Board observes 
that in light of Floyd v. Brown, 9 Vet. App. 88 (1996), the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
In Bagwell v. Brown, 
9 Vet. App. 337 (1996), the United States Court of Appeals 
for Veterans Claims (Court) clarified that it did not read 
the regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  See also Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the Board concurs that the veteran's right knee 
disability is neither unusual nor exceptional as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent periods of 
hospitalization because of his service-connected disability, 
or interference with employment to a degree greater than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment.  The symptoms 
that the veteran has described on examinations or otherwise 
fit squarely into the rating criteria annotated above.  As 
such, the regular rating criteria are applicable.   

Hence, no basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits, or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation for 
right knee disability.        

The Board also recognizes that the claim has been decided on 
grounds different from those of the RO.  However, since 
higher ratings have resulted, the veteran has not been 
prejudiced by this decision.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  



ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of an arthrotomy and meniscectomy of the right knee prior to 
December 2, 1997 or from February 1, 1998 to December 8, 1998 
and from February 1, 2000 is denied.  

Entitlement to a separate 10 percent rating for DJD of the 
right knee prior to December 2, 1997 is granted, subject to 
the regulations governing the payment of monetary benefits.  
Entitlement to a separate 30 percent evaluation for DJD of 
the right knee from February 1, 1998 to December 8, 1998 and 
from February 1, 2000 is granted, subject to the regulations 
governing the payment of monetary benefits.



		
M. Sabulsky
	Member, Board of Veterans' Appeals

 

